Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yejin Kim on 05/11/2021.
The application has been amended as follows: 
1. (Currently amended): 	An electronic device for processing streaming data, the electronic device comprising:
at least one processor, when executing one or more instructions stored in the electronic device, configured to:
receive information of a plurality of image data of different qualities;
request, based on at least the information, a server to transmit image data of a first quality, from among the plurality of image data of different qualities; 
receive the image data of the first quality and first artificial intelligence (AI) data as a response to the requesting the server to transmit the image data of the first quality, the first AI data related to AI downscaling an original image to a first image through a downscaling neural network (NN) based on first NN setting information for downscaling, 
select, based on the first AI data, first NN setting information for upscaling from a plurality of NN setting information for upscaling, the first NN setting information for upscaling corresponding to the received first AI data;
perform a first AI upscaling on the received image data of the first quality, through an upscaling NN of the electronic device 
identify a state of a network between the electronic device and the server; 
request the server to transmit image data of a second quality from among the plurality of image data of different qualities, based on at least the information of the plurality of image data of different qualities and the identified state of the network;
receive image data of a second quality and second AI data as a response to the requesting the server to transmit the image data of the second quality;
select, based on the second AI data, second NN setting information for upscaling from the plurality of NN setting information for upscaling, the second NN setting information for upscaling corresponding to the received second AI data; and
perform a second AI upscaling on the received image data of the second quality, through the upscaling NN 
wherein the first AI data comprises an index indicating the first NN setting information for downscaling among the plurality of NN setting information for downscaling.

2. (Original):	The electronic device of claim 1, wherein the at least one processor is further configured to execute the one or more instructions to:
determine, based on the first AI data, whether AI downscaling has been performed on the received image data of the first quality through the downscaling NN of the server, and
based on the AI downscaling having been performed on the received image data of the first AI data, perform the first AI upscaling on the received image data of the first quality.

3. (Original):	The electronic device of claim 1, wherein the information of the plurality of image data includes quality information and AI scale conversion information of the plurality of image data, and
wherein the at least one processor is further configured to execute the one or more instructions to request the image data of the second quality corresponding to the state of the network, based on either one or both of the quality information and the AI scale conversion information.

4. (Original):	The electronic device of claim 1, wherein the at least one processor is further configured to execute the one or more instructions to:
determine the image data of the second quality corresponding to the state of the network, based on capability information comprising information indicating whether the 

5. (Previously Presented): 	The electronic device of claim 4, wherein the server is a content provider server, and
wherein the at least one processor is further configured to execute the one or more instructions to request a service server to provide the electronic device with information of a plurality of image data, and to receive, from the service server an identifier of the content provider server and the information of the plurality of image data.

6. (Currently amended): 	A server for streaming data, the server comprising:
at least one processor, when executing one or more instructions stored in the server, configured to:
receive, from an electronic device, a first request for image data of a first quality, from among a plurality of image data of different qualities,
in response to the first request, transmit, to the electronic device, first artificial intelligence (AI) data and the image data of the first quality that has been AI encoded through a downscaling neural network (NN) of the server , the first AI data related to AI downscaling an original image to a first image through the downscaling NN based on first NN setting information for downscaling, the first NN setting information for downscaling being selected from a plurality of first NN setting information for downscaling; 

in response to the second request, transmit, to the electronic device, second AI data and the image data of the second quality,
wherein a first AI upscaling on the image data of the first quality is performed by the electronic device through a first upscaling NN 
wherein the first NN setting information for upscaling is selected based on the first AI data from a plurality of NN setting information for upscaling, and the second NN setting information for upscaling is selected based on the second AI data from the plurality of NN setting information for upscaling, and 
wherein the first AI data comprises an index indicating the first NN setting information for downscaling among the plurality of NN setting information for downscaling.

7. (Original):	The server of claim 6, wherein the at least one processor is further configured to execute the one or more instructions to receive the second request for the image data of the second quality that corresponds to the state of the network and is 

8. (Original):	The server of claim 6, wherein the image data of the second quality corresponds to the state of the network and is determined based on capability information comprising information indicating whether AI upscaling technology is supported by the electronic device and information about an AI upscale level supported by the electronic device.

9. (Original):	The server of claim 6, wherein the at least one processor is further configured to execute the one or more instructions to provide the electronic device with an identifier of the server.

10. (Previously presented): 	The server of claim 6, wherein the second request is based on a user input selecting at least one of a second bitrate or a second resolution related to the second quality.

11. (Previously presented):	The server of claim 6, wherein the image data of the second quality comprises image data corresponding to the state of the network based on at least one of a Bit Rate related to image data or Bit Error Rate (BER) information of image data.


receiving information of a plurality of image data of different qualities;
requesting, based at least on the information, a server to transmit image data of a first quality, from among the plurality of image data of different qualities;
receiving the image data of the first quality and first artificial intelligence (AI) data as a response to the requesting the server to transmit the image data of the first quality, the first AI data related to AI downscaling an original image to a first image through a downscaling neural network (NN) based on first NN setting information for downscaling, the first NN setting information for downscaling being selected from a plurality of NN setting information for downscaling; 
selecting, based on the first AI data, first NN setting information for upscaling from a plurality of NN setting information for upscaling, the first NN setting information for upscaling corresponding to the received first AI data; 
performing a first AI upscaling on the received image data of the first quality, through an upscaling NN of the electronic device and that is set with the selected first NN setting information for upscaling;
identifying a state of a network between the electronic device and the server; 
requesting the server to transmit image data of a second quality, from among the plurality of image data of different qualities, based at least on the information of the plurality of image data of different qualities and the identified state of the network;

selecting, based on the second AI data, second NN setting information for upscaling from the plurality of NN setting information for upscaling, the selected second NN setting information for upscaling corresponding to the received second AI data; and
performing a second AI upscaling on the received image data of the second quality, through the upscaling NN that is set with the selected second NN setting information for upscaling,
wherein the first AI data comprises an index indicating the first NN setting information for downscaling among the plurality of NN setting information for downscaling.

13. (Previously presented): 	The electronic device of claim 1, wherein the first AI data further comprises information related to at least one of a resolution difference between the original image and the first image, a bitrate regarding the image data of the first quality, a quantization parameter regarding the image data of the first quality, a resolution of the first image, or a codec type used to encode the first image.

14. (Currently amended): 		An electronic device comprising:
one or more processors configured to execute one or more instructions to:
request a server to transmit an image of a first quality;
receive the image of the first quality, and first artificial intelligence (AI) data;
neural network (NN) setting information for up-scaling from  a plurality of NN setting information for up-scaling based on the first AI data;
perform a first AI upscaling on the image of the first quality through an upscaling neural network set with the first NN setting information for up-scaling;
based on a state of a network between the electronic device and the server, receive an image of a second quality, and second AI data;
select second NN setting information for up-scaling from a plurality of upscaling NN setting information for up-scaling based on the second AI data; and
perform a second AI upscaling on the image of the second quality through an upscaling neural network set with the second NN setting information for up-scaling 
wherein the first AI data comprises an index indicating first NN setting information for downscaling among a plurality of NN setting information for downscaling,
wherein the second AI data comprises an index indicating second NN setting information for downscaling among the plurality of NN setting information for downscaling[[,]].

15. (Currently amended): 	 A server comprising:
one or more processors configured to execute one or more instructions to:
based on a first request for an image of a first quality, select a first neural network (NN) setting information for downscaling corresponding to the first quality, from a plurality of NN setting information for downscaling, and artificial intelligence (AI) set with the first NN setting information for downscaling, to obtain the image of the first quality; 
based on a second request for an image of a second quality, select a second NN setting information for downscaling corresponding to the second quality, from the set with the second NN setting information for downscaling, to obtain the image of the second quality;
receive, from an electronic device, a request for image data that is processed based on the original image;
based on a state of a network between the server and the electronic device, transmit, to the electronic device, the image of the first quality or the image of the second quality, and AI data to obtain the image of the first quality or the image of the second quality;
wherein when the image of the first quality is transmitted to the electronic device, the AI data comprises information comprises an index indicating the first NN setting information for downscaling among the plurality of NN setting information for downscaling, and
wherein when the image of the second quality is transmitted to the electronic device, the AI data comprises information comprises an index indicating the second NN setting information for downscaling among the plurality of NN setting information for downscaling.



17.  (Previously presented): 	The electronic device of claim 14, wherein the first NN setting information for downscaling comprises a parameter set for downscaling.

18.  (Previously presented): 	The electronic device of claim 17, wherein the parameter set for downscaling comprises at least one of a weight and a bias of a NN.

19.	(Previously presented)	The server of claim 15, wherein the first NN setting information for downscaling comprises a parameter set for downscaling.

20.	(Previously presented): 	The server of claim 19, wherein the parameter set for downscaling comprises at least one of a weight and a bias of a NN.
Terminal Disclaimer
The terminal disclaimers filed on 04/23/2021 and 05/12/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patents 10,817,986, 10,817,987 10,817,988 and application number 17/080543 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
regarding the  claims the closest prior art was cited in the previous office action including Kim Dynamic frame resizing with convolutional neural network for efficient video compression , Afonso  Spatial resolution adaptation framework for video compression , Gao US2020/0382793 and Gao US 2020/0382792. 
However none of the prior art of record discloses in combination with the other limitations of the claims
Claim 1-
identify a state of a network between the electronic device and the server; 
request the server to transmit image data of a second quality from among the plurality of image data of different qualities, based on at least the information of the plurality of image data of different qualities and the identified state of the network;
receive image data of a second quality and second AI data as a response to the requesting the server to transmit the image data of the second quality;
select, based on the second AI data, second NN setting information for upscaling from the plurality of NN setting information for upscaling, the second NN setting information for upscaling corresponding to the received second AI data; and
perform a second AI upscaling on the received image data of the second quality, through the upscaling NN that is set with the selected second NN setting information for upscaling, and
wherein the first AI data comprises an index indicating the first NN setting information for downscaling among the plurality of NN setting information for downscaling.

wherein a first AI upscaling on the image data of the first quality is performed by the electronic device through a first upscaling NN that is set with first NN setting information for upscaling at the electronic device, the first NN setting information for upscaling corresponding to the first AI data, and a second AI upscaling on the image data of the second quality is performed by the electronic device through a second upscaling NN 
wherein the first NN setting information for upscaling is selected based on the first AI data from a plurality of NN setting information for upscaling, and the second NN setting information for upscaling is selected based on the second AI data from the plurality of NN setting information for upscaling, and 
wherein the first AI data comprises an index indicating the first NN setting information for downscaling among the plurality of NN setting information for downscaling.
Claim 12-
identifying a state of a network between the electronic device and the server; 
requesting the server to transmit image data of a second quality, from among the plurality of image data of different qualities, based at least on the information of the plurality of image data of different qualities and the identified state of the network;
receiving the image data of the second quality and second AI data as a response to the requesting the server to transmit the image data of the second quality;

performing a second AI upscaling on the received image data of the second quality, through the upscaling NN that is set with the selected second NN setting information for upscaling,
wherein the first AI data comprises an index indicating the first NN setting information for downscaling among the plurality of NN setting information for downscaling.
Claim 14-
based on a state of a network between the electronic device and the server, receive an image of a second quality, and second AI data;
select second NN setting information for up-scaling from a plurality of upscaling NN setting information for up-scaling based on the second AI data; and
perform a second AI upscaling on the image of the second quality through an upscaling neural network set with the second NN setting information for up-scaling,
wherein the first AI data comprises an index indicating first NN setting information for downscaling among 
wherein the second AI data comprises an index indicating second NN setting information for downscaling among  the plurality of NN setting information for downscaling.
Claim 15-
the set with the second NN setting information for downscaling, to obtain the image of the second quality;
receive, from an electronic device, a request for image data that is processed based on the original image;
based on a state of a network between the server and the electronic device, transmit, to the electronic device, the image of the first quality or the image of the second quality, and AI data to obtain the image of the first quality or the image of the second quality;
wherein when the image of the first quality is transmitted to the electronic device, the AI data comprises information comprises an index indicating the first NN setting information for downscaling among the plurality of NN setting information for downscaling, and
wherein when the image of the second quality is transmitted to the electronic device, the AI data comprises information comprises an index indicating the second NN setting information for downscaling among the plurality of NN setting information for downscaling.
Thus claims 1,6,12,14 and 15 are allowed and claims 2-5,7-11,13 and 16-20 are allowable due at least to their dependency on the allowable independent claims. 





Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B STREGE whose telephone number is (571)272-7457.  The examiner can normally be reached on M-F 9-5 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JOHN B STREGE/           Primary Examiner, Art Unit 2669